DETAILED ACTION
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 11, 32 of U.S. Pub. No. 2020/0395510. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in U.S. Pub. 20200395510 disclose the limitations cited in present application.
Regarding claim 1, Claim 1 of ‘5510 discloses a pixel module, comprising:
a semiconductor substrate having a native side and an opposing device side;
a LED disposed on the device side of the substrate;

and an electrode via comprising an electrode extending through the substrate, the electrode electrically connected to the controller and to the LED;
wherein the controller is native to the substrate (on one side of the substrate) and the LED is non-native to the substrate (Col. 20).
Regarding claim 2, Claims 10-11 of ‘5510 discloses a plurality of electrode vias, each via comprising electrode extending through the substrate and connected to the controller and the LED (LED connected with module electrodes, and controller connected with module electrodes).
Regarding claim 3, Claim 22 discloses plurality of LEDs, each LED disposed on the device side and non-native to the substrate. 
Regarding claim 4, it is inherent that the red LED emits red light, the green LED emits green light, and the blue LED emits blue light. 
Regarding claim 6, Claim 6 of ‘5510 discloses wherein the LED emit light in a direction away from the substrate. 
Regarding claim 8, Claim 32 of ‘5510 discloses the pixel comprising a device connection post disposed on the device side extending in a direction away from the substrate and beyond the LED, the device connection post electrically connected to at least one of the LED and the controller (claim 32: electrode connected with the controller and electrode also connected with the controller). 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meng et al., U.S. Pub. No. 20210296394.

Regarding claim 1, Meng discloses a pixel module, comprising:
a semiconductor substrate 610 having a native side and an opposing device side;
a LED 300 disposed on the device side of the substrate;
a controller 200 formed on or in the native side of the substrate;

wherein the controller is native to the substrate (on one side of the substrate) and the LED is non-native to the substrate (on the opposite side of the substrate). 

Regarding claim 5, Meng discloses wherein the controller is operable to control the LED (driving circuit layer can control the LED). 
Regarding claim 6, it is inherent that the LED in Meng emits light in a direction away from the substrate. 
Regarding claim 8, Meng discloses a connection post (connected via hole) disposed on the side extending in a direction away from substrate and the post connected to LED and controller. 

Allowable Subject Matter
Claims 7, 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having an IC connection post disposed on the controller surface or the native side of the substrate, the IC connection post extending in a direction away from the substrate, electrode via comprises a sidewall dielectric disposed around of perimeter of the electrode via that electrically insulates the electrode from the substrate, a light shield 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818